*204ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant insists that the wording of the trial court’s qualification to Bill of Exception No. 4 does not warrant the non-consideration of the bill.
In addition to what we said originally, note is also taken of the fact that the bill of exception fails to negative the fact that the argument complained of was not invited by argument of appellant’s counsel. For this reason, the bill of exception is not subject to be considered. Stovall v. State, 153 Tex. Cr. R. 495, 221 S. W. 2d 278.
The motion for rehearing is overruled.
Opinion approved by the court.